DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 7 May 2021 (“Remarks”) have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims 1, 3 – 9, and 11 – 20 have been considered but are moot because the arguments are directed to amended limitations that have not been previously examined.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1, 3 – 9, and 11 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamoto, et al., Pre-Grant Publication No. US 2003/0163217 (“Nakamoto”) in view of Ushiku, et al., Pre-Grant Publication No. US 2005/0095774 (“Ushiku”) and Okuno, et al., Pre-Grant Publication No. US 2014/176701 (“Okuno”).
Regarding claim 1, Nakamoto teaches:
An apparatus for monitoring substrate processing, the apparatus comprising: a process data collector configured to acquire process data regarding the substrate processing from substrate processing equipment; (Nakamoto, paragraphs 0050 and 0053, fig. 2, “[0050] In FIG. 2, the screen of the remote monitor software is composed of an image view 201 of the main unit 101, a display portion 202 of the error information, the display portion of a sensor state of an output detected by the sensor located in the apparatus, a cassette status display portion 207 of the state of a wafer cassette, a display portion 208 of wafer mapping information, and so forth. As indicated in the place where the wafer is located or the state (operation, location) of the conveying robot or a processing chamber state display area 209, the image view 201 of the semiconductor manufacturing apparatus displays the state of each processing chamber, for example, the presence or the absence of the wafer or each kind of process being executed. [0053] As described above, the supply of the detailed information makes it possible to more minutely analyze and diagnose the abnormality. It is preferable that the error content and the detailed message are the same as the message content taking place in the apparatus. According to this embodiment, in response to the occurrence of the abnormality, the user of the apparatus and the personnel in charge of managing and maintaining the apparatus enable to select the information to be displayed in consideration of the range of the abnormality taking place in the apparatus.”; the device in the art obtains detailed information on semiconductor wafer fabrication actions (i.e. a process data collector configured to acquire process data regarding the substrate processing from substrate processing equipment)).
a storage configured to store screen configuration data regarding a process monitoring screen that is configured to match a layout of the substrate processing equipment; (Nakamoto, paragraphs 0047 and 0054 - 0055, “[0047] When the file of the apparatus log is received and saved in the remote diagnosing terminal 107, the operating status of the semiconductor manufacturing apparatus may be reproducibly simulated on the remote diagnosing terminal through the use of the information of the apparatus log file. In this embodiment, the user of the apparatus enables to display on screen of the terminal operating unit the state of each I/O, the state of loading a wafer in a cassette, the conveying state of a wafer, the desirous information, and so forth from the information of the apparatus log file through the use of the software composing the remote monitoring system (remote monitor software), reproduce the operation of the semiconductor manufacturing apparatus, and visually presenting the operation of the apparatus as the information to the user of the apparatus. [0054] FIG. 5 shows a screen composition on which the apparatus log file to be reproduced is selected on the remote monitor software. As shown in FIG. 5, on the screen of this embodiment are displayed a device display window 501 for selecting a storage unit like a magnetic disk on which the log file is stored, a file system display window 502 on which a location on the file system stored in the selected storage unit is selected, and a file list display window 503 on which a log file list on the file system is displayed. By using a screen pointer like a mouse on the windows and the boxes, it is possible to select the target storage unit or file. [0055] According to this embodiment, by selecting the saved apparatus log file and selecting a button of “PLAY” displayed in the lower portion of the screen, in response to the information of the abnormality, the user enables to specify the log file to be displayed for allowing the user to determine the cause and select the information to be displayed. The log file of the selected apparatus is read by the remote monitor software. As the information included in the log file is being read, the information is displayed on the screen shown in FIG. 2. Further, this reproducing function has a capability of changing a reproducing speed by pressing a read speed change button after selecting the speed by the read speed selecting list box. Further, the reproducing function also has a function of reproducing the information from any location of the apparatus log file. The read of the selected log file is temporarily stopped by selecting the “PAUSE” button, and by selecting the “STOP” button, the read of the file can be stopped.”; the device in the art stores information to reproduce the operation of the manufacturing apparatus and visually present the operation of the apparatus to a user (i.e. that is configured to match a layout of the substrate processing equipment) that is used to display or animate information stored in a log file (i.e. a storage configured to store screen configuration data regarding a process monitoring screen)).
a processor configured to import the screen configuration data and operate the process monitoring screen according to the process data to generate monitoring result data; and a controller configured to classify the process data according to time points by using the monitoring result data generated by the processor and output a process data value at a specific time point on the process monitoring screen, (Nakamoto, paragraphs 0061, 0063, and 0065, “[0061] Further, the remote monitor software has a function of displaying the information on the movement of the wafer inside the semiconductor manufacturing apparatus or the information on various events of the apparatus as shown in FIG. 6. On the display area are displayed an occurrence day and time of each kind of event, an occurrence location, and an event name. On the area of displaying the information on the wafer movement are displayed an occurrence day and time, a number of a moved wafer, and a moving start point and an end point of a wafer. The information of each kind of event includes a function of selecting the occurrence location and displaying only the event of the selected location. This makes it possible to grasp the history of the movement of the wafer, the operation of the apparatus by an operator, and so forth. [0063] As described above, according to this embodiment, the outputs from a plurality of sensors are allowed to be displayed at a time for the same period. Hence, the user can compare the different data items with each other. Further, the I/O data at a time when the abnormality occurs is displayed. In particular, when the phenomenon determined to be the abnormality takes place, the display of the data is stopped. Hence, the user focuses his attention on the data in which the abnormality and the phenomenon determined to be its cause takes place before and after the abnormality occurs, so that the user can more quickly and precisely grasp the cause of the abnormality and the state of the apparatus. In order to magnify the specific period on the display, the user can more minutely grasp the state of the apparatus, so that the user also can more accurately determine the cause. [0065] The remote monitor software for diagnosing the apparatus at a remote location, as shown in FIG. 9, has a function of displaying a screen for showing each operation (event) of the apparatus shown in FIG. 6, a graph screen of the sensor outputs of the apparatus shown in FIG. 7, and the screen for displaying the I/O states shown in FIG. 8 on the screen shown in FIG. 2 at a time. It also has a function of erasing, minimizing or hiding an unnecessary screen behind the screen. These functions allow the informations displayed on the plural screens to be cited on the same screen and the operation of the apparatus to be evaluated or studied as comparing the change taking place as the same or different log files are being read or the operation is being reproduced. This thus makes it possible to more accurately and quickly determine the cause of the abnormality and the state of the abnormality-caused apparatus. As a result, the informations such as the measures against the cause of the abnormality of the apparatus such as a process routine, a condition change, an operation of the apparatus, and a maintenance routine may be notified to the personnel in charge of operating the apparatus or maintaining the apparatus through the communicating facility.”; the device in the art displays an animated representation of the semiconductor manufacturing apparatus (i.e. configured to import the screen configuration data) and animates operation data (i.e. operate the process monitoring screen according to the process data) to depict operations, events, graphs for sensor outputs, I/O states, etc. (i.e. to generate monitoring result data) as well as information regarding the determination that an abnormality is present (i.e. a controller configured to classify the process data) for an occurrence day and time (i.e. according to time points) using, for example, actual device log data (i.e. by using the monitoring result data generated by the processor and output a process data value at a specific time point on the process monitoring screen)).
when ; (Nakamoto, paragraphs 0052 and 0079 - 0080, “The error display column of this figure shows a day and a time of an error detection, an error code, an error type, and so forth, the use of which allows the user of the diagnosis means to display the cause on which the error is determined. [0079] While the apparatus operator 303 is operating the apparatus, if an abnormality like an error or an unfavorable condition takes place, this occurrence is notified to the apparatus administrator 304, the apparatus information server 309, and the apparatus supplier 306 (apparatus information supplier source 310) through the communication facility. [0080] When the abnormality is reported, the apparatus administrator 304, the apparatus supplier 306 or the apparatus information supplier 310 may obtain the apparatus operation information (apparatus log file) from each recording place through the communication facility or the like. When the operation record is obtained, the apparatus supplier 306 and the information source 310 operate to determine the cause of the abnormality or the state of the apparatus through the use of the foregoing remote diagnosing means and then present the measures against the cause based on the determined result. The presented measures are supplied to the information server 309 or the apparatus administrator 304 or directly sent to the apparatus operator 303. The use of the measures makes it possible for the apparatus administrator 304, the operator 303 or the apparatus supplier to directly repair or adjust the apparatus. Upon termination of it, the information on the cause and the measures composed as the predetermined data by corresponding the cause with the measures on the side of the apparatus operator 303 is recorded in the recording unit or the like provided in the apparatus, for example. The information on the cause and the measures is transmitted to the apparatus administrator 304, the apparatus information server 309 and the apparatus supplier 306 (apparatus information source 310) and then is recorded therein.”; the device in the art sends a notification to an operator when an abnormality takes place (i.e. when the substrate processing equipment is abnormal, the controller outputs the process monitoring screen) including logged device operation data that includes time codes (i.e. at one of the time points when the abnormality occurred in the substrate processing equipment)).
wherein the processor generates a plurality of process monitoring charts when a substrate is processed by the substrate processing equipment; (Nakamoto, paragraph 0065, “[0065] The remote monitor software for diagnosing the apparatus at a remote location, as shown in FIG. 9, has a function of displaying a screen for showing each operation (event) of the apparatus shown in FIG. 6, a graph screen of the sensor outputs of the apparatus shown in FIG. 7, and the screen for displaying the I/O states shown in FIG. 8 on the screen shown in FIG. 2 at a time. It also has a function of erasing, minimizing or hiding an unnecessary screen behind the screen. These functions allow the informations displayed on the plural screens to be cited on the same screen and the operation of the apparatus to be evaluated or studied as comparing the change taking place as the same or different log files are being read or the operation is being reproduced. This thus makes it possible to more accurately and quickly determine the cause of the abnormality and the state of the abnormality-caused apparatus. As a result, the informations such as the measures against the cause of the abnormality of the apparatus such as a process routine, a condition change, an operation of the apparatus, and a maintenance routine may be notified to the personnel in charge of operating the apparatus or maintaining the apparatus through the communicating facility.”; the device in the art displays differential data in multiple screens for an operator to evaluate, including graphs, logs, etc. (i.e. a plurality of process monitoring charts when a substrate is processed by the substrate processing equipment)).
Nakamoto does not explicitly teach:
wherein the controller compares the process data with a pre-stored normal status value to determine whether the substrate processing equipment is abnormal or not,
wherein the processor classifies substrate groups to be processed by the substrate processing equipment and differentially displays substrate group information;
wherein one of the process monitoring charts represents at the time point when the abnormality occurred in the substrate processing equipment and another one of the process monitoring charts represent at a current time point when the substrate is processed by the substrate processing equipment..
Ushiku teaches:
wherein the controller compares the process data with a pre-stored normal status value to determine whether the substrate processing equipment is abnormal or not, (Ushiku, paragraphs 0154 and 0159, “[0154] Here the term `expected value` refers to an inspected quality value that is suitable and expected at the present time. An expected value is derived by chronologically lining up inspected quality values Yq which had been previously stored in the memory apparatus and deriving the trend of the inspected quality values Yq. [0159] (c) In re-measuring S92, the computer 11 converts the results of re-measuring to the inspected quality value Yq, compares the inspected quality value Yq to an expected value, and in a case determined as abnormal the sequence advances to mail sending S93 and sends an e-mail to a person in charge of the process notifying of an occurrence of an abnormality on the wafer 17b.”; Ushiku teaches an expected value derived by chronologically lining up inspected quality values (i.e. a pre-stored normal status value) with a current inspected quality value (i.e. wherein the controller compares the process data) in determining if a notice indicating an abnormal value is warranted (i.e. when determining whether the substrate processing equipment is abnormal)).
wherein the processor classifies substrate groups to be processed by the substrate processing equipment and differentially displays substrate group information; (Ushiku, paragraph 0128, fig. 6, “[0128] The measuring device 77 has the capability of collecting data in real time. For example, nine types of analog data simultaneously detected at predetermined time intervals are converted into digital data, and the digital data are recorded and analyzed in chronological order for each lot. In the histogram at the center of the drawing, states of the interior of the chamber, collected by the measuring device 77, are stored in chronological order, and this stored chronological data are converted into scalars and displayed as detection values 79 (detection). Out of the detection values 79, low peak values for which process control can be performed and a non-controllable value 80 which is represented by a high peak value and for which process control cannot be performed, can be confirmed on a display.”; data are recorded by the device in the art in chronological order for each lot (i.e. wherein the processor classifies substrate groups to be processed by the substrate processing equipment) and are displayed in a chart displayed by scalars to show values at different time periods in the chronological data (i.e. differentially displays substrate group information)).

    PNG
    media_image1.png
    645
    1159
    media_image1.png
    Greyscale

In view of the teachings of Ushiku it would have been obvious for a person of ordinary skill in the art to apply the teachings of Ushiku to Nakamoto before the effective filing date of the claimed invention in order to provide a basis for quality control in manufacturing semiconductor devices (cf. Ushiku, describing the collection and comparing of process data for real time monitoring/quality control in paragraph 0045, “[0045] The wafer 17 has a load and unload linkage 18 with the processing apparatus 14, and process result phenomenon judgment section 23 on the wafer 17 is inspected by the sensor/inspection equipment 19 based on the presence or absence of a defect in a film thickness and a pattern defect every time the wafer 17 passes through a predetermined processing step. This inspection result becomes key information for managing wafers 17 in lots or in single wafers, and is supplied to a judgment process 24 of real time monitoring/Quality control QC by collecting the information through the computer 11.”).
Okuno teaches wherein one of the process monitoring charts represents at the time point when the abnormality occurred in the substrate processing equipment and another one of the process monitoring charts represent at a current time point when the substrate is processed by the substrate processing equipment. (Okuno, paragraphs 0087 - 0089, “[0087] On the other hand, if a transfer error is detected by the wafer detection sensors ST1 to ST4, SL1, SL2, and the like, the overall controller 90 stops the transfer part such as the vacuum side robot VR and the atmosphere side robot AR. In addition, the overall controller 90 acquires state information of the wafer W from the respective components constituting the transfer parts or the processing parts. The overall controller 90 also provides the image controller 93 with the notification indicating that the transfer part is stopped. The overall controller 90 may acquire the state information on the wafer W during the automatic transfer processing, frequently, or appropriately. [0088] As shown in FIG. 5, if the overall controller 90 provides the notification (S4→”YES”), the image controller 93 reads, from the RAM 93r, the image data of a predetermined time interval including a time point when the transfer error occurred and converts the image data into a file (S5). The converted file is stored in the hard disc HD (S6). Accordingly, the operation of collecting and storing the image data by the image controller 93 is terminated. [0089] The substrate transfer information from the image data acquired in the manner as above is displayed along with the detailed state information of the wafer W on the same operation screen installed in the operation part 100 by manipulation of an operator or at a predetermined timing.”; the device in the art displays image data of a predetermined time interval when the error occurred (i.e. wherein one of the process monitoring charts represents at the time point when the abnormality occurred in the substrate processing equipment) along with detailed state information of the wafer (i.e. another one of the process monitoring charts represent at a current time point when the substrate is processed by the substrate processing equipment)).
In view of the teachings of Okuno it would have been obvious for a person of ordinary skill in the art to apply the teachings of Okuno to Nakamoto before the effective filing date of the claimed invention in order to provide a semiconductor manufacturing monitoring apparatus with the ability to efficiently collect and store image data used to diagnose and maintain equipment (cf. Okuno, “[0003] In order to solve the above problems, a recording part such as a video camera may be installed in the substrate processing apparatus for use in analyzing a transfer error. However, if image data are continuously stored in the substrate processing apparatus that operates all the time, since the data for the occurrence of a transfer error needs to be picked up from a large amount of the image data, a long time is needed to analyze the image data. Thus, this operation is inefficient because measures such as regularly erasing a memory medium by a maintenance operator are required. … [0004] The present disclosure provides a substrate processing apparatus that is configured to record operations of transferring a substrate as image data, and to efficiently collect and store the image data for use in analyzing a transfer error.).
Regarding claim 3 and analogous claim 11, Nakamoto, as modified by Ushiku and Okuno, teaches the apparatus of claim 1.
Nakamoto further teaches wherein the process data collector acquires the process data indicating an event that occurs in at least one module included in the substrate processing equipment as the substrate processing is performed. (Nakamoto, paragraphs 0078 - 0079, “[0078] The flow of this operating system is recorded in the storage unit provided in the apparatus in the predetermined data format as the operator 301 of the apparatus starts the apparatus. The resulting data is made to be an apparatus log file. Further, as noted above, this operation information is communicated with the terminal or the storage unit of the administrator 304 of the apparatus located in a remote place (like an office) from the apparatus itself through the communication facility and then is recorded therein. The information may be recorded in the terminal or the storage unit located in a residence or an office of the apparatus supplier 306 or the information relay 305 or the information server 309.  [0079] While the apparatus operator 303 is operating the apparatus, if an abnormality like an error or an unfavorable condition takes place, this occurrence is notified to the apparatus administrator 304, the apparatus information server 309, and the apparatus supplier 306 (apparatus information supplier source 310) through the communication facility.”; the device in the art records data (i.e. the process data collector acquires the process data) beginning when an operator starts the apparatus (i.e. as the substrate processing is performed) that is reviewed when an abnormality occurs (i.e. indicating an event that occurs in at least one module included in the substrate processing equipment)).
Regarding claim 4 and analogous claim 12, Nakamoto, as modified by Ushiku and Okuno, teaches the apparatus of claim 3.
Nakamoto further teaches:
wherein the process data includes: module identification data for identifying the module in which the event occurs; (Nakamoto, paragraph 0062, fig. 7, item 701, “A reference number 701 denotes a column in which shown are the title and the operation of the I/O to be displayed.”).
event identification data for identifying the event; (Nakamoto, fig. 9, ““1/10/29 10:19:35 INTERLOCK (BA1):15 VACUUM ROBOT 1, FA LOAD EXTEND”“).
event start time data regarding time when the event starts; and (Nakamoto, fig. 6, “[0061] Further, the remote monitor software has a function of displaying the information on the movement of the wafer inside the semiconductor manufacturing apparatus or the information on various events of the apparatus as shown in FIG. 6. On the display area are displayed an occurrence day and time of each kind of event, an occurrence location, and an event name.”).
Okuno teaches event end time data regarding time when the event ends. (Okuno, paragraph 0067, “[0067] Here, predetermined events generated in the substrate processing apparatus 10 may be set as triggers for the period of time for accumulating image data in the RAM 93r. A specific example of an event that is an initial or end point of the period of time includes a timing at which the pod PD is mounted on the load port LP, a timing at which the vacuum side robot VR or the atmosphere side robot AR is moved to a predetermined position, a timing at which the gate valves GP and GV are opened or closed, and the like.”; the device in the art records start and end time for events such as robot movement (i.e. event end time data regarding time when the event ends)).
In view of the teachings of Okuno it would have been obvious for a person of ordinary skill in the art to apply the teachings of Okuno to Nakamoto before the effective filing date of the claimed invention in order to provide a boundary for data collection in conjunction with an observed or detected event (cf. Okuno, “[0069] As described above, when a transfer error occurs, the image data of the set accumulation time as a single part is converted into a file and the file is stored in the hard disc HD. Therefore, the image data for a predetermined time interval included in this file are image data acquired from the initial point to the end point of the accumulation time, or from the initial point of the accumulation time to a time point when a transfer error occurs and thus the accumulation is stopped.”).
Regarding claim 5 and analogous claim 13, Nakamoto, as modified by Ushiku and Okuno, teaches the apparatus of claim 1.
Nakamoto further teaches:
wherein the storage stores the screen configuration data regarding at least one component included in the process monitoring screen to correspond to at least one module included in the substrate processing equipment and (Nakamoto, paragraph 0061, fig. 6, “[0061] Further, the remote monitor software has a function of displaying the information on the movement of the wafer inside the semiconductor manufacturing apparatus or the information on various events of the apparatus as shown in FIG. 6. On the display area are displayed an occurrence day and time of each kind of event, an occurrence location, and an event name. On the area of displaying the information on the wafer movement are displayed an occurrence day and time, a number of a moved wafer, and a moving start point and an end point of a wafer. The information of each kind of event includes a function of selecting the occurrence location and displaying only the event of the selected location. This makes it possible to grasp the history of the movement of the wafer, the operation of the apparatus by an operator, and so forth.”; the device in the art displays a start point and an end point for movement of a wafer with an identifier, mapped graphically (i.e. data regarding at least one component included in the process monitoring screen) to equipment at a location (i.e. at least one module included in the substrate processing equipment)).
an arrangement of the at least one component in the process monitoring screen. (Nakamoto, paragraph 0066, fig. 9, “[0066] Further, the information on the cause of the abnormality determined in the apparatus or the measures against the abnormality is stored in the storage unit connected with the specific terminals (for example, the terminals 103, 104 and 107) so that the information may be viewed on the display. When the abnormality is detected later, the information may be used for determining the cause of the abnormality or the measures against it so as to accurately and quickly grasp the state or the cause of the abnormality.”; the device in the art displays information on virtually-mapped equipment (i.e. an arrangement of the at least one component in the process monitoring screen)).
Regarding claim 6 and analogous claim 14, Nakamoto, as modified by Ushiku and Okuno, teaches the apparatus of claim 5.
Nakamoto further teaches wherein the screen configuration data is configured such that the at least one component is disposed in the process monitoring screen in an order of the at least one module through which a substrate passes along a transfer path in the substrate processing equipment. (Nakamoto, paragraph 0061, fig. 6, “[0061] Further, the remote monitor software has a function of displaying the information on the movement of the wafer inside the semiconductor manufacturing apparatus or the information on various events of the apparatus as shown in FIG. 6.”; the device in the art displays a time-ordered list of locations depicting movement of specific wafers through the processing equipment (i.e. the screen configuration data is configured such that the at least one component is disposed in the process monitoring screen in an order of the at least one module through which a substrate passes along a transfer path in the substrate processing equipment)).

    PNG
    media_image2.png
    684
    845
    media_image2.png
    Greyscale

Regarding claim 7 and analogous claim 16, Nakamoto, as modified by Ushiku and Okuno, teaches the apparatus of claim 6.
Nakamoto further teaches wherein the processor generates a process monitoring chart showing a status of a substrate processed by the substrate processing equipment during the substrate processing over time. (Nakamoto, paragraph 0062, fig. 7, “[0062] In order to specify the location where an error occurs, according to this embodiment, the remote monitor software includes a window on which the I/O information of the apparatus is depicted as a graph as shown in FIG. 7. FIG. 7 shows the screen of the graph of the I/O information of the apparatus, depicted by the remote monitor software shown in FIG. 1. In this figure, a reference number 700 denotes a window on which the I/O data is displayed. A reference number 701 denotes a column in which shown are the title and the operation of the I/O to be displayed. A reference number 702 denotes a button by which the display of each data item is magnified or reduced. Reference numbers 703a to 703c denote displayed I/O data. By selecting the magnify and reduce button 702, the graph of the I/O information may be magnified or reduced. Since a plurality of pieces of I/O information are displayed at a time and the log is stopped and the depiction of the graph is also stopped at a time when an error occurs, the I/O information at a moment when the error occurs may be displayed. In order to easily select the I/O information for displaying the information as a graph, it is possible to select, retract or restrict the type of the I/O (analog or digital) and the location where the I/O information to be displayed belongs.”; the device in the art depicts graphs (i.e. a process monitoring chart) showing I/O data (interpreted as corresponding to equipment/sensor data, i.e. showing a status of a substrate processed by the substrate processing equipment during the substrate processing) with a time value on the x-axis (i.e. over time)).
Regarding claim 8 and analogous claim 17, Nakamoto, as modified by Ushiku and Okuno, teaches the apparatus of claim 7.
Nakamoto further teaches:
wherein the screen configuration data is configured such that the at least one component is disposed on a side of the process monitoring screen and … are disposed on an opposite side of the process monitoring screen. (Nakamoto, paragraph 0065, fig. 9, “It also has a function of erasing, minimizing or hiding an unnecessary screen behind the screen. These functions allow the informations displayed on the plural screens to be cited on the same screen and the operation of the apparatus to be evaluated or studied as comparing the change taking place as the same or different log files are being read or the operation is being reproduced. This thus makes it possible to more accurately and quickly determine the cause of the abnormality and the state of the abnormality-caused apparatus. As a result, the informations such as the measures against the cause of the abnormality of the apparatus such as a process routine, a condition change, an operation of the apparatus, and a maintenance routine may be notified to the personnel in charge of operating the apparatus or maintaining the apparatus through the communicating facility.”; Nakamoto teaches the simultaneous display of multiple operations (i.e. at least one component is disposed on a side of the process monitoring screen and … are disposed on an opposite side of the process monitoring screen.)).

    PNG
    media_image2.png
    684
    845
    media_image2.png
    Greyscale

and the process monitoring chart at a current time point (Nakamoto, paragraph 0040, “[0040] In the clean room 105 is located the apparatus operating terminal 103 that is one of servers of an operating system of the semiconductor manufacturing apparatus. The apparatus operating terminal 103 is connected with an operation recording (log) terminal 104 served as saving the recording information of the operation executed by the client apparatus through a communicating facility 111b served as doing communications according to a communication protocol like TCP/IP. In this connecting arrangement, the apparatus operation recording terminal 104 is served to receive the information of the operation of the apparatus sent from the terminal 103 and then to record the information in a recording unit built therein (though it is not disclosed). The information of this operation includes an operation having been executed by the apparatus, an output of a sensor located in the apparatus, a transfer of information or commands inside of the apparatus or between the inside and the outside thereof, the information on the process or the routine having been executed by the apparatus, and the time when they take place, all of which are stored in a related manner. For example, the output of the sensor is related with the time information so that the output of the sensor may be picked up as the time series data. In place, plural kinds of data items to be intended by the user are combined with one another for composing one data and may be displayed as a graph when these data items are stored. These kinds of information are saved as a log of the apparatus.”; the device in the art is utilized in operating or managing a semiconductor manufacturing apparatus, including receiving sensor data in real time (i.e. and the process monitoring chart at a current time point)).
Okuno teaches the process monitoring chart at the time point when the abnormality occurred in the substrate processing equipment (Okuno, paragraph 0163, fig. 12, “[0163] In addition, the primary controller 239 displays the error information on the operation screen installed in the primary operating device 237m or the secondary operating device 237s. In this case, the file including the image data or the numerical data in a normal state may be displayed in addition to the file, the numerical data, and the comparative data associated with the error information. A display example of the operation screen is shown in FIG. 12. The image data recorded by the camera 124c may be displayed on the operation screen appropriately.”; Okuno teaches the display of data from multiple time periods (i.e. the process monitoring chart at the time point when the abnormality occurred in the substrate processing equipment (and the process monitoring chart at a current time point))).
In view of the teachings of Okuno it would have been obvious for a person of ordinary skill in the art to apply the teachings of Okuno to Nakamoto before the effective filing date of the claimed invention in order to provide an ability to compare machine states for improving error troubleshooting (cf. Okuno, paragraph 0008, “[0008] According to some embodiments of the present disclosure, since image data concerning substrate transfer can be efficiently collected and stored for use in analyzing a transfer error by displaying image data and a substrate state upon the occurrence of the transfer error, the cause of the transfer error can be easily determined.”).
Regarding claim 9, Nakamoto teaches:
A method for monitoring, by a substrate processing monitoring apparatus, substrate processing performed in substrate processing equipment, the method comprising: acquiring process data regarding the substrate processing (Nakamoto, paragraphs 0050 and 0053, fig. 2, “[0050] In FIG. 2, the screen of the remote monitor software is composed of an image view 201 of the main unit 101, a display portion 202 of the error information, the display portion of a sensor state of an output detected by the sensor located in the apparatus, a cassette status display portion 207 of the state of a wafer cassette, a display portion 208 of wafer mapping information, and so forth. As indicated in the place where the wafer is located or the state (operation, location) of the conveying robot or a processing chamber state display area 209, the image view 201 of the semiconductor manufacturing apparatus displays the state of each processing chamber, for example, the presence or the absence of the wafer or each kind of process being executed. [0053] As described above, the supply of the detailed information makes it possible to more minutely analyze and diagnose the abnormality. It is preferable that the error content and the detailed message are the same as the message content taking place in the apparatus. According to this embodiment, in response to the occurrence of the abnormality, the user of the apparatus and the personnel in charge of managing and maintaining the apparatus enable to select the information to be displayed in consideration of the range of the abnormality taking place in the apparatus.”; the device in the art obtains detailed information on semiconductor wafer fabrication actions (i.e. acquiring process data regarding the substrate processing)).
from a sensor installed in each module of the substrate processing equipment; (Nakamoto, paragraphs 0040 and 0063 - 0064, fig. 8, “The information of this operation includes an operation having been executed by the apparatus, an output of a sensor located in the apparatus, a transfer of information or commands inside of the apparatus or between the inside and the outside thereof, the information on the process or the routine having been executed by the apparatus, and the time when they take place, all of which are stored in a related manner. For example, the output of the sensor is related with the time information so that the output of the sensor may be picked up as the time series data. In place, plural kinds of data items to be intended by the user are combined with one another for composing one data and may be displayed as a graph when these data items are stored. These kinds of information are saved as a log of the apparatus. [0063] As described above, according to this embodiment, the outputs from a plurality of sensors are allowed to be displayed at a time for the same period. Hence, the user can compare the different data items with each other. Further, the I/O data at a time when the abnormality occurs is displayed. In particular, when the phenomenon determined to be the abnormality takes place, the display of the data is stopped. Hence, the user focuses his attention on the data in which the abnormality and the phenomenon determined to be its cause takes place before and after the abnormality occurs, so that the user can more quickly and precisely grasp the cause of the abnormality and the state of the apparatus. In order to magnify the specific period on the display, the user can more minutely grasp the state of the apparatus, so that the user also can more accurately determine the cause. [0064] Moreover, the remote monitor software allows the I/O information of the apparatus, the digital I/O or the analog I/O, to be displayed according to each component or function of the apparatus as shown in FIG. 8. This window is called an I/O table. The I/O table is roughly divided into a display area of an output signal from the apparatus and the other display area of an input signal into the apparatus. Further, this I/O table is composed of the descriptions of an I/O type (analog or digital), a proper number of the I/O information, a value of the I/O information, a title of the I/O information, and a value of the I/O information.”; the device in the art displays sensor data from various modules within a semiconductor fabrication device (i.e. from a sensor installed in each module of the substrate processing equipment)).
… regarding a process monitoring screen that is configured to match a layout of the substrate processing equipment; (Nakamoto, paragraphs 0047 and 0054 - 0055, “[0047] When the file of the apparatus log is received and saved in the remote diagnosing terminal 107, the operating status of the semiconductor manufacturing apparatus may be reproducibly simulated on the remote diagnosing terminal through the use of the information of the apparatus log file. In this embodiment, the user of the apparatus enables to display on screen of the terminal operating unit the state of each I/O, the state of loading a wafer in a cassette, the conveying state of a wafer, the desirous information, and so forth from the information of the apparatus log file through the use of the software composing the remote monitoring system (remote monitor software), reproduce the operation of the semiconductor manufacturing apparatus, and visually presenting the operation of the apparatus as the information to the user of the apparatus. [0054] FIG. 5 shows a screen composition on which the apparatus log file to be reproduced is selected on the remote monitor software. As shown in FIG. 5, on the screen of this embodiment are displayed a device display window 501 for selecting a storage unit like a magnetic disk on which the log file is stored, a file system display window 502 on which a location on the file system stored in the selected storage unit is selected, and a file list display window 503 on which a log file list on the file system is displayed. By using a screen pointer like a mouse on the windows and the boxes, it is possible to select the target storage unit or file. [0055] According to this embodiment, by selecting the saved apparatus log file and selecting a button of “PLAY” displayed in the lower portion of the screen, in response to the information of the abnormality, the user enables to specify the log file to be displayed for allowing the user to determine the cause and select the information to be displayed. The log file of the selected apparatus is read by the remote monitor software. As the information included in the log file is being read, the information is displayed on the screen shown in FIG. 2. Further, this reproducing function has a capability of changing a reproducing speed by pressing a read speed change button after selecting the speed by the read speed selecting list box. Further, the reproducing function also has a function of reproducing the information from any location of the apparatus log file. The read of the selected log file is temporarily stopped by selecting the “PAUSE” button, and by selecting the “STOP” button, the read of the file can be stopped.”; the device in the art stores information to reproduce the operation of the manufacturing apparatus and visually present the operation of the apparatus to a user that is used to display or animate information stored in a log file (i.e. importing screen configuration data regarding a process monitoring screen that is configured to match a layout of the substrate processing equipment)).
importing screen configuration data … operating the process monitoring screen according to the process data, based on the screen configuration data to generate monitoring result data; and classifying the process data according to time points by using the monitoring result data; (Nakamoto, paragraphs 0061, 0063, and 0065, “[0061] Further, the remote monitor software has a function of displaying the information on the movement of the wafer inside the semiconductor manufacturing apparatus or the information on various events of the apparatus as shown in FIG. 6. On the display area are displayed an occurrence day and time of each kind of event, an occurrence location, and an event name. On the area of displaying the information on the wafer movement are displayed an occurrence day and time, a number of a moved wafer, and a moving start point and an end point of a wafer. The information of each kind of event includes a function of selecting the occurrence location and displaying only the event of the selected location. This makes it possible to grasp the history of the movement of the wafer, the operation of the apparatus by an operator, and so forth. [0065] The remote monitor software for diagnosing the apparatus at a remote location, as shown in FIG. 9, has a function of displaying a screen for showing each operation (event) of the apparatus shown in FIG. 6, a graph screen of the sensor outputs of the apparatus shown in FIG. 7, and the screen for displaying the I/O states shown in FIG. 8 on the screen shown in FIG. 2 at a time. It also has a function of erasing, minimizing or hiding an unnecessary screen behind the screen. These functions allow the informations displayed on the plural screens to be cited on the same screen and the operation of the apparatus to be evaluated or studied as comparing the change taking place as the same or different log files are being read or the operation is being reproduced. This thus makes it possible to more accurately and quickly determine the cause of the abnormality and the state of the abnormality-caused apparatus. As a result, the informations such as the measures against the cause of the abnormality of the apparatus such as a process routine, a condition change, an operation of the apparatus, and a maintenance routine may be notified to the personnel in charge of operating the apparatus or maintaining the apparatus through the communicating facility.”; the device in the art displays an animated representation of the semiconductor manufacturing apparatus (i.e. importing screen configuration data) and animates operation data (i.e. operating the process monitoring screen according to the process data, based on the screen configuration data) to depict operations, events, graphs for sensor outputs, I/O states, etc. (i.e. to generate monitoring result data) as well as information regarding the determination that an abnormality is present (i.e. classifying the process data) for an occurrence day and time (i.e. according to time points) using, for example, actual device log data (i.e. by using the monitoring result data)).
outputting the process monitoring screen at one of the time points when the abnormality occurred in the substrate processing equipment, when it is determined that the substrate processing equipment is abnormal; and (Nakamoto, paragraphs 0052 and 0079 - 0080, “The error display column of this figure shows a day and a time of an error detection, an error code, an error type, and so forth, the use of which allows the user of the diagnosis means to display the cause on which the error is determined. [0079] While the apparatus operator 303 is operating the apparatus, if an abnormality like an error or an unfavorable condition takes place, this occurrence is notified to the apparatus administrator 304, the apparatus information server 309, and the apparatus supplier 306 (apparatus information supplier source 310) through the communication facility. [0080] When the abnormality is reported, the apparatus administrator 304, the apparatus supplier 306 or the apparatus information supplier 310 may obtain the apparatus operation information (apparatus log file) from each recording place through the communication facility or the like. When the operation record is obtained, the apparatus supplier 306 and the information source 310 operate to determine the cause of the abnormality or the state of the apparatus through the use of the foregoing remote diagnosing means and then present the measures against the cause based on the determined result. The presented measures are supplied to the information server 309 or the apparatus administrator 304 or directly sent to the apparatus operator 303. The use of the measures makes it possible for the apparatus administrator 304, the operator 303 or the apparatus supplier to directly repair or adjust the apparatus. Upon termination of it, the information on the cause and the measures composed as the predetermined data by corresponding the cause with the measures on the side of the apparatus operator 303 is recorded in the recording unit or the like provided in the apparatus, for example. The information on the cause and the measures is transmitted to the apparatus administrator 304, the apparatus information server 309 and the apparatus supplier 306 (apparatus information source 310) and then is recorded therein.”; the device in the art sends a notification to an operator when an abnormality takes place (i.e. when it is determined that the substrate processing equipment is abnormal) including logged device operation data that includes time codes (i.e. at one of the time points when the abnormality occurred in the substrate processing equipment)).
generating a plurality of process monitoring charts when a substrate is processed by the substrate processing equipment; (Nakamoto, paragraph 0065, “[0065] The remote monitor software for diagnosing the apparatus at a remote location, as shown in FIG. 9, has a function of displaying a screen for showing each operation (event) of the apparatus shown in FIG. 6, a graph screen of the sensor outputs of the apparatus shown in FIG. 7, and the screen for displaying the I/O states shown in FIG. 8 on the screen shown in FIG. 2 at a time. It also has a function of erasing, minimizing or hiding an unnecessary screen behind the screen. These functions allow the informations displayed on the plural screens to be cited on the same screen and the operation of the apparatus to be evaluated or studied as comparing the change taking place as the same or different log files are being read or the operation is being reproduced. This thus makes it possible to more accurately and quickly determine the cause of the abnormality and the state of the abnormality-caused apparatus. As a result, the informations such as the measures against the cause of the abnormality of the apparatus such as a process routine, a condition change, an operation of the apparatus, and a maintenance routine may be notified to the personnel in charge of operating the apparatus or maintaining the apparatus through the communicating facility.”; the device in the art displays differential data in multiple screens for an operator to evaluate, including graphs, logs, etc. (i.e. generating a plurality of process monitoring charts when a substrate is processed by the substrate processing equipment)).
Nakamoto does not explicitly teach:
classifying substrate groups to be processed by the substrate processing equipment;
comparing the process data with a pre-stored normal status value to determine whether the substrate processing equipment is abnormal or not; and
wherein one of the process monitoring charts represents at the time point when the abnormality occurred in the substrate processing equipment and another one of the process monitoring charts represent at a current time point when the substrate is processed by the substrate processing equipment..
Ushiku teaches:
classifying substrate groups to be processed by the substrate processing equipment; (Ushiku, paragraph 0128, fig. 6, “[0128] The measuring device 77 has the capability of collecting data in real time. For example, nine types of analog data simultaneously detected at predetermined time intervals are converted into digital data, and the digital data are recorded and analyzed in chronological order for each lot. In the histogram at the center of the drawing, states of the interior of the chamber, collected by the measuring device 77, are stored in chronological order, and this stored chronological data are converted into scalars and displayed as detection values 79 (detection). Out of the detection values 79, low peak values for which process control can be performed and a non-controllable value 80 which is represented by a high peak value and for which process control cannot be performed, can be confirmed on a display.”; data are recorded by the device in the art in chronological order for each lot (i.e. classifying substrate groups to be processed by the substrate processing equipment)).

    PNG
    media_image1.png
    645
    1159
    media_image1.png
    Greyscale

comparing the process data with a pre-stored normal status value to determine whether the substrate processing equipment is abnormal or not; and (Ushiku, paragraphs 0154 and 0159, “[0154] Here the term `expected value` refers to an inspected quality value that is suitable and expected at the present time. An expected value is derived by chronologically lining up inspected quality values Yq which had been previously stored in the memory apparatus and deriving the trend of the inspected quality values Yq. [0159] (c) In re-measuring S92, the computer 11 converts the results of re-measuring to the inspected quality value Yq, compares the inspected quality value Yq to an expected value, and in a case determined as abnormal the sequence advances to mail sending S93 and sends an e-mail to a person in charge of the process notifying of an occurrence of an abnormality on the wafer 17b.”; Ushiku teaches an expected value derived by chronologically lining up inspected quality values (i.e. a pre-stored normal status value) with a current inspected quality value (i.e. comparing the process data) in determining if a notice indicating an abnormal value is warranted (i.e. to determine whether the substrate processing equipment is abnormal or not)).
In view of the teachings of Ushiku it would have been obvious for a person of ordinary skill in the art to apply the teachings of Ushiku to Nakamoto before the effective filing date of the claimed invention in order to provide a basis for quality control in manufacturing semiconductor devices (cf. Ushiku, describing the collection and comparing of process data for real time monitoring/quality control in paragraph 0045, “[0045] The wafer 17 has a load and unload linkage 18 with the processing apparatus 14, and process result phenomenon judgment section 23 on the wafer 17 is inspected by the sensor/inspection equipment 19 based on the presence or absence of a defect in a film thickness and a pattern defect every time the wafer 17 passes through a predetermined processing step. This inspection result becomes key information for managing wafers 17 in lots or in single wafers, and is supplied to a judgment process 24 of real time monitoring/Quality control QC by collecting the information through the computer 11.”).
Okuno teaches wherein one of the process monitoring charts represents at the time point when the abnormality occurred in the substrate processing equipment and another one of the process monitoring charts represent at a current time point when the substrate is processed by the substrate processing equipment. (Okuno, paragraphs 0087 - 0089, “[0087] On the other hand, if a transfer error is detected by the wafer detection sensors ST1 to ST4, SL1, SL2, and the like, the overall controller 90 stops the transfer part such as the vacuum side robot VR and the atmosphere side robot AR. In addition, the overall controller 90 acquires state information of the wafer W from the respective components constituting the transfer parts or the processing parts. The overall controller 90 also provides the image controller 93 with the notification indicating that the transfer part is stopped. The overall controller 90 may acquire the state information on the wafer W during the automatic transfer processing, frequently, or appropriately. [0088] As shown in FIG. 5, if the overall controller 90 provides the notification (S4→”YES”), the image controller 93 reads, from the RAM 93r, the image data of a predetermined time interval including a time point when the transfer error occurred and converts the image data into a file (S5). The converted file is stored in the hard disc HD (S6). Accordingly, the operation of collecting and storing the image data by the image controller 93 is terminated. [0089] The substrate transfer information from the image data acquired in the manner as above is displayed along with the detailed state information of the wafer W on the same operation screen installed in the operation part 100 by manipulation of an operator or at a predetermined timing.”; the device in the art displays image data of a predetermined time interval when the error occurred (i.e. wherein one of the process monitoring charts represents at the time point when the abnormality occurred in the substrate processing equipment) along with detailed state information of the wafer (i.e. another one of the process monitoring charts represent at a current time point when the substrate is processed by the substrate processing equipment)).
In view of the teachings of Okuno it would have been obvious for a person of ordinary skill in the art to apply the teachings of Okuno to Nakamoto before the effective filing date of the claimed invention in order to provide a semiconductor manufacturing monitoring apparatus with the ability to efficiently collect and store image data used to diagnose and maintain equipment (cf. Okuno, “[0003] In order to solve the above problems, a recording part such as a video camera may be installed in the substrate processing apparatus for use in analyzing a transfer error. However, if image data are continuously stored in the substrate processing apparatus that operates all the time, since the data for the occurrence of a transfer error needs to be picked up from a large amount of the image data, a long time is needed to analyze the image data. Thus, this operation is inefficient because measures such as regularly erasing a memory medium by a maintenance operator are required. … [0004] The present disclosure provides a substrate processing apparatus that is configured to record operations of transferring a substrate as image data, and to efficiently collect and store the image data for use in analyzing a transfer error.).
Regarding claim 15, Nakamoto, as modified by Ushiku and Okuno, teaches the method of claim 14.
Nakamoto further teaches:
wherein the operating of the process monitoring screen includes: configuring the process monitoring screen in which the at least one component is disposed, based on the screen configuration data; and (Nakamoto, paragraph 0050, fig. 2, “[0050] In FIG. 2, the screen of the remote monitor software is composed of an image view 201 of the main unit 101, a display portion 202 of the error information, the display portion of a sensor state of an output detected by the sensor located in the apparatus, a cassette status display portion 207 of the state of a wafer cassette, a display portion 208 of wafer mapping information, and so forth. As indicated in the place where the wafer is located or the state (operation, location) of the conveying robot or a processing chamber state display area 209, the image view 201 of the semiconductor manufacturing apparatus displays the state of each processing chamber, for example, the presence or the absence of the wafer or each kind of process being executed.”; the device in the art displays wafer location, manufacturing status, etc. (i.e. the at least one component is disposed, based on the screen configuration data)).
modifying a visual state of the at least one component corresponding to the at least one module according to data indicating an event of the at least one module that is included in the process data. (Nakamoto, paragraph 0051, figs. 2 and 9, “[0051] The display portion of the sensor state displays the output from the sensor located in the apparatus, for example, the I/O information of essential units of each processing chamber like the main I/O information display portion 210. Or, by selecting a graph depicting screen display button 205, the output data of the sensor is displayed as a time series graph. The cassette state display portion 207 displays the presence or absence of loading a cassette or the state of a cassette platform. Further, the wafer mapping information display portion 208 displays mapped information of each wafer inside of the cassette loaded in the cassette platform, for example, the number of wafers and the presence of absence of a wafer at each step.”; the device in the art modifies the displayed state of wafer production to match current conditions or manufacturing/movement events, both graphically and textually (cf. figs. 2 and 9 showing varying states, locations, events, etc. of wafer manufacture, i.e. modifying a visual state of the at least one component corresponding to the at least one module according to data indicating an event of the at least one module that is included in the process data)).
Regarding claim 18, Nakamoto, as modified by Ushiku and Okuno, teaches the method of claim 16.
Nakamoto further teaches wherein the generating of the process monitoring chart includes: generating the process monitoring chart by displaying time according to the progress of the substrate processing along one axis of the process monitoring chart and displaying the status of the at least one substrate along another axis of the process monitoring chart. (Nakamoto, paragraph 0062, fig. 7, “[0062] In order to specify the location where an error occurs, according to this embodiment, the remote monitor software includes a window on which the I/O information of the apparatus is depicted as a graph as shown in FIG. 7. FIG. 7 shows the screen of the graph of the I/O information of the apparatus, depicted by the remote monitor software shown in FIG. 1. In this figure, a reference number 700 denotes a window on which the I/O data is displayed. A reference number 701 denotes a column in which shown are the title and the operation of the I/O to be displayed. A reference number 702 denotes a button by which the display of each data item is magnified or reduced. Reference numbers 703a to 703c denote displayed I/O data. By selecting the magnify and reduce button 702, the graph of the I/O information may be magnified or reduced. Since a plurality of pieces of I/O information are displayed at a time and the log is stopped and the depiction of the graph is also stopped at a time when an error occurs, the I/O information at a moment when the error occurs may be displayed. In order to easily select the I/O information for displaying the information as a graph, it is possible to select, retract or restrict the type of the I/O (analog or digital) and the location where the I/O information to be displayed belongs.”).
Regarding claim 19, Nakamoto, as modified by Ushiku and Okuno, teaches a program for executing the method according to claim 9..
Nakamoto further teaches . (Nakamoto, paragraph 0023, “[0023] Further, the foregoing objects are achieved by a program for a semiconductor manufacturing apparatus having a receiving function of receiving from a supplier of supplying the information of the operations to be executed by the semiconductor manufacturing apparatus for processing raw materials and forming a semiconductor as the predetermined data the data through the communicating facility, a displaying function of displaying the simulated result of the means of operating the operations of the semiconductor manufacturing apparatus through the use of the data for simulating the operation, and a transmitting function of transmitting the result to the supplier.”).
Okuno teaches A computer-readable recording medium configured to store (Okuno, paragraph 0213, “[0213] Still another aspect of the present disclosure provides a non-transitory computer-readable recording medium storing a program causing a computer having a first control part and a second control part to perform a process of transferring a substrate by controlling a transfer part by the first control part;”).
In view of the teachings of Okuno it would have been obvious for a person of ordinary skill in the art to apply the teachings of Okuno to Nakamoto before the effective filing date of the claimed invention in order to combine the teachings of Nakamoto (i.e. computer readable instructions/software with an implied but not specifically-described memory apparatus) with the teachings of Okuno (i.e. a non-transitory computer-readable recording medium storing a program), with the combination of these familiar elements functioning together according to known methods yielding predictable results (i.e. a non-transitory computer-readable recording medium storing Nakamoto’s software).
Regarding claim 20, Nakamoto, as modified by Ushiku and Okuno, teaches a computer program … to execute the method according to claim 9..
Nakamoto further teaches . (Nakamoto, paragraph 0023, “[0023] Further, the foregoing objects are achieved by a program for a semiconductor manufacturing apparatus having a receiving function of receiving from a supplier of supplying the information of the operations to be executed by the semiconductor manufacturing apparatus for processing raw materials and forming a semiconductor as the predetermined data the data through the communicating facility, a displaying function of displaying the simulated result of the means of operating the operations of the semiconductor manufacturing apparatus through the use of the data for simulating the operation, and a transmitting function of transmitting the result to the supplier.”).
Okuno teaches stored in a recording medium (Okuno, paragraph 0213, “[0213] Still another aspect of the present disclosure provides a non-transitory computer-readable recording medium storing a program causing a computer having a first control part and a second control part to perform a process of transferring a substrate by controlling a transfer part by the first control part;”).
In view of the teachings of Okuno it would have been obvious for a person of ordinary skill in the art to apply the teachings of Okuno to Nakamoto before the effective filing date of the claimed invention in order to combine the teachings of Nakamoto (i.e. computer readable instructions/software with an implied but not specifically-described memory apparatus) with the teachings of Okuno (i.e. a non-transitory computer-readable recording medium storing a program), with the combination of these familiar elements functioning together according to known methods yielding predictable results (i.e. a non-transitory computer-readable recording medium storing Nakamoto’s software).
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. HUNTLEY whose telephone number is (303) 297-4307. The preferred fax number for the examiner is (571) 483-7272. The examiner can normally be reached on Monday – Friday, 7:30 am – 5:00 pm MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo, can be reached at (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Should the Applicant desire to communicate via email or schedule an Applicant-initiated interview, the Applicant may use the Automated Interview Request (AIR) form online at <<http://www.uspto.gov/patent/uspto-automated-interview-request-air-form>>. In particular, the AIR form allows the Applicant to include authorization to communicate via email with the Examiner for interview-related communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/MICHAEL J HUNTLEY/
Primary Examiner, Art Unit 2116